Citation Nr: 1230129	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) recharacterized as entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1985 to May 1988, September 1990 to May 1991, and January 2003 to November 2004.  The record also shows that he had reserve service.
	
The Veteran's claim for service connection for sleep apnea secondary to PTSD was received in April 2010.  This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2010, a statement of the case was issued in June 2011, and a substantive appeal was timely received in June 2011.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service medical records show that the Veteran complained of sleep problems during his time in service.  In the two April 2004 statements of medical status for deployment or release from active duty, the examining physician's diagnosis of the Veteran included sleep disorder.  The physician noted sleep disturbances and possible symptoms of PTSD.  A July 2007 medical holdover appointment form indicates that the Veteran sought out a medical visit for his snoring problems among other issues.  Chronological records of medical care notes the Veteran's complaint of snoring, which was not an issue that was addressed during treatment in service.

Post-service medical records and sleep studies show a current diagnosis of sleep apnea.  Shortly following service in November 2004, the Veteran was treated for a sleep disorder as indicated in the outpatient notes by Dr. R.M.  Sleep apnea was first diagnosed as early as 2006 following a split-night overnight polysomnogram.  In November 2009, Durham VA Medical Center Sleep Apnea Clinic confirmed that results of an overnight sleep study show that the Veteran has the sleep apnea disorder.

A review of the records reasonably raises the question of whether sleep apnea originated in service.  However, the August 2010 VA examination only focused specifically on the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  There is no medical opinion discussing whether the disability of sleep apnea originated in service despite the fact that the records show a diagnosis of a sleep disorder and complaints of snoring during service and shortly after service.  Thus, the Board finds this VA examination to be incomplete because it does not address the plausible claim of direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, particularly focusing on medical statements or opinions which indicate any relationship between sleep apnea and the Veteran's time in service.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

The Veteran may also submit lay evidence in the form of statements from family, friends, and/or other individuals personally familiar with the Veteran's current disability, who can comment on the onset and duration of any symptomatology pertaining to sleep apnea.

2. Obtain a VA medical opinion from the examiner who conducted the August 2010 VA examination.  If this is not possible, another appropriate VA examiner should provide an etiological opinion.  Based on the evidence of record, including the claims folder, service medical records and post-service medical records, the Veteran's statements and other lay and medical statements, and a copy of this remand, the examiner is asked to address the question presented below.

a.) Is it at least as likely as not (50 percent probability or more) that the currently diagnosed sleep apnea: (i) had its onset in service; or, (ii) is etiologically related to or was otherwise caused by any incident that occurred in service.  In making this assessment, the examiner is asked to specifically address the April 2004 and July 2004 service medical records, which indicate a diagnosis of a sleep disorder, and note sleep disturbances and the Veteran's complaints of snoring.

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the medical basis or bases for his or her opinions, based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please not that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship, "less likely" weighs against a causal relationship.  Please answer the questions posed with the use of "as likely," "more likely," or "less likely" language.  

Furthermore, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.  

3. After completion of the above action, any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to service connection for sleep apnea in light of all pertinent evidence and legal authority.  If the benefit sought remains to be denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


